I agree with the majority opinion insofar as it directs the entry of a judgment in favor of the plaintiff for the taxes paid prior to April 2, 1925, but I disagree as to that part which denies the plaintiff recovery of the several items of taxes paid subsequent to said date. In my opinion chapter 20, S. L. 1925, did not afford the plaintiff a remedy for the collection of the taxes paid subsequent to that date, and the act, not having afforded an adequate, efficient remedy, could not bar plaintiff's action subsequently instituted pursuant to House Joint Resolution No. 51, S. L. 1933.
It should be noted that chapter 20, S. L. 1925, provides no procedure for the taxpayer to follow in seeking a refund. The Auditor is authorized to refund the tax only on approval of the Board of Equalization. Until the board's approval is forthcoming, he is under no clear statutory duty to pay out the money. On the board's approval the Auditor's duty is clear, and the taxpayer could by mandamus *Page 540 
require him to perform his statutory duty. The board's functions thereunder appear to be discretionary. If so, the board's approval could not be forced by mandamus, and on its refusal to approve, the taxpayer was afforded no remedy under the act. The act actually gave him no remedy against the state by suit. After the duty of the Auditor to pay became clear by reason of the approval of the claim by the board, then the statute of limitations would commence immediately to run. If the board should disapprove the claim, the taxpayer would be without remedy and his claim could only lay dormant until the state should recognize it and provide a remedy, as was done in this instance by the joint resolution. An adequate remedy is a remedy which is equally beneficial, speedy, and sufficient. State v. Guinotte, 156 Mo. 513, 57 S.W. 281, 50 L.R.A. 787. The fact that the board at some future and indefinite time might see fit to approve a refund could constitute no more than a partial remedy. As said in Sumner v. Staton, 151 N.C. 198,65 S.E. 902, "an adequate remedy is not a partial remedy. It is a full and complete remedy, and one that is accommodated to the wrong which is to be redressed by it."
The act contained the further limitation on the authority of the Auditor to refund the taxes in that such refund was required to be made "out of any gross production tax funds in his hands from the same county from which the original tax was derived and not apportioned to the State Treasurer to be distributed as provided by law."
In my opinion the 1925 act did not afford an adequate remedy, and so the joint resolution of 1933 constituted the first remedy available to plaintiff for recovery, not only of the payments made prior to 1925, but also the payments made thereafter.
OSBORN and ARNOLD, JJ., concur in these views.